


                                        
Exhibit 10.38
EXECUTIVE CHANGE OF CONTROL AGREEMENT
This EXECUTIVE CHANGE OF CONTROL AGREEMENT (“Agreement”) is made as of the 2nd
day of December 2013, between CIRCOR International, Inc., a Delaware corporation
(the “Company”), and Rajeev Bhalla (“Executive”).
WHEREAS, the Company presently employs the Executive in which capacity the
Executive serves as an officer of the Company; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes the
valuable services rendered to the Company and its respective affiliates by the
Executive; and
WHEREAS, the Board has determined that it is in the best interests of the
Company and its affiliates to encourage in advance the continued loyalty of the
Executive as well as the Executive’s continued attention to his assigned duties
and objectivity in the event of a threatened or possible change in control of
the Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


“Cause” shall mean: (a) conduct by Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its affiliates other than the occasional, customary and de minimus use of
Company property for personal purposes; (b) criminal or civil conviction of
Executive, a plea of nolo contendere by Executive or conduct by Executive that
would reasonably be expected to result in material injury to the reputation of
the Company if he were retained in his position with the Company, including,
without limitation, conviction of a felony involving moral turpitude; (c)
continued, willful and deliberate non-performance by Executive of his duties
hereunder (other than by reason of Executive’s physical or mental illness,
incapacity or disability) which has continued for more than thirty (30) days
following written notice of such non-performance from the Chairman of the Board;
or (d) a violation by Executive of the Company’s employment policies which has
continued following written notice “of such violation from the Chairman of the
Board.
“Change in Control” shall mean any of the following:
(a)    Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to voice in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding




--------------------------------------------------------------------------------




shares of Company’s common stock, par value $0.01 per share (“Common Stock”)
(other than as a result of an acquisition of securities directly from the
Company); or
(b)    Incumbent Directors (as defined below) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board; or
(c)    The stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate fifty percent
(50%) or more of the voting shares of the Company or other party issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or (B)
Common Stock, then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).
“Good Reason” shall mean that Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (a) a material diminution in the Executive’s responsibilities, authority
or duties; (b) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (c) a material change in the geographic location at which the Executive
provides services to the Company, provided that such change shall be more than
thirty (30) miles from such location; or (d) the material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (i) Executive
reasonably determines in good faith that a “Good Reason” event has occurred;
(ii) Executive notifies the Company in writing of the occurrence of the Good
Reason event within sixty (60) days of the occurrence of such event; (iii)
Executive cooperates in good faith with the Company’s efforts, for a period not
less than ninety (90) days following such notice, to modify Executive’s
employment situation in a manner acceptable to Executive and Company; and (iv)
notwithstanding such efforts, one or more of the Good Reason events continues to
exist and has not been modified in a manner acceptable to Executive. If the
Company cures the Good Reason event in a manner acceptable to Executive during
the ninety (90) day period, Good Reason shall be deemed not to have occurred.
“Incumbent Directors” shall mean persons who, as of the Commencement Date,
constitute the Board; provided that any person becoming a director of the
Company subsequent to the Commencement Date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by a vote of at least a majority of the Incumbent Directors; but
provided further,




--------------------------------------------------------------------------------




that any such person whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director.
2.Term. The term of this Agreement shall extend from the date hereof (the
“Commencement Date”) until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the first anniversary of the Commencement
Date and each anniversary thereafter unless, not less than 90 days prior to each
such date, either party shall have given notice to the other that it does not
wish to extend this Agreement; provided, further, that if a Change in Control
occurs during the original or extended term of this Agreement, the term of this
Agreement shall continue in effect for a period of not less than twelve (12)
months beyond the month in which the Change in Control occurred.
3.Change in Control Payment. The provisions of this Paragraph 3 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event. These provisions shall terminate and be of no further force or effect
beginning twelve (12) months after the occurrence of a Change of Control.
(a)Change in Control.
(i)If within twelve (12) months after the occurrence of the first event
constituting a Change in Control, Executive’s employment is terminated by the
Company without Cause as defined in Section 1 or Executive terminates his
employment for Good Reason as provided in Section 1, then the Company shall pay
Executive a lump sum in cash in an amount equal to two (2) times the sum of (A)
Executive’s current Base Salary plus (B) Executive’s current target annual
incentive compensation under the Company’s Executive Bonus Incentive Plan
(“Target Bonus Opportunity”). Such lump sum cash payment shall be paid to
Executive within thirty (30) days following the date of termination of
Executive’s employment; and
(ii)Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, and except as set forth in paragraph (iii) below
regarding the performance-based stock option award granted to Executive in
connection with the commencement of his employment with the Company, upon a
Change in Control, all stock options and other stock-based awards granted to
Executive by the Company shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Change in Control. In addition,
all restricted stock units held by the Executive pursuant to the Management
Stock Purchase Plan shall become fully vested upon a Change of Control and the
Executive shall be entitled to receive the shares of stock represented by such
restricted stock units. Executive shall also be entitled to any other rights and
benefits with respect to stock-related awards, to the extent and upon the terms,
provided in the employee stock option or incentive plan or any agreement or
other instrument attendant thereto pursuant to which such options or awards were
granted; and
(iii)With respect to the performance-based stock option award granted to
Executive in connection with the commencement of his employment with the
Company, upon a Change of Control, the performance-based stock options subject
to such award shall vest only to the extent set forth in the “Performance-Based
Stock Option Agreement” covering such award; and
(iv)The Company shall, for a period of two (2) years commencing on the date of
termination of Executive’s employment, pay such health insurance premiums as may
be necessary to allow Executive, Executive’s spouse and dependents to continue
to receive health insurance coverage substantially similar to the coverage they
received prior to the date of termination of Executive’s employment.




--------------------------------------------------------------------------------




(b)Additional Limitation.
(i)Anything in this Agreement to the contrary notwithstanding, in the event that
any compensation, payment or distribution by the Company to or for the benefit
of Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), the following provisions shall apply:
(A)If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state and local income and employment taxes payable by
Executive on the amount of the Severance Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, Executive
shall be entitled to the full benefits payable under this Agreement.
(B)If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them within the Threshold Amount, the Severance
Payments shall be reduced in the following order: (i) cash payments not subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) cash payments subject to Section 409A of the Code; (iii) equity-based
payments; and (iv) non-cash form of benefits. To the extent any payment is to be
made over time (e.g., in installments), then the payments shall be reduced in
reverse chronological order.
For the purposes of this Paragraph 3, “Threshold Amount” shall mean three times
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00); and “Excise
Tax” shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by Executive with respect to such excise tax.
(ii)The determination as to which of the alternative provisions of Paragraph
3(b)(i) shall apply to Executive shall be made by KPMG LLP or any other
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the date of termination of Executive’s
employment, if applicable, or at such earlier time as is reasonably requested by
the Company or Executive. For purposes of determining which of the alternative
provisions of Paragraph 3(b)(i) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
date of termination of Executive’s employment, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and Executive.
4.Unauthorized Disclosures. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
the Company’s and the Company’s business affairs, information, trade secrets,
and other matters which are of a proprietary or confidential nature, including
but not limited to the Company’s and its affiliates’ and predecessors’
operations, business opportunities, price and cost information, finance,
customer information, business plans, various sales techniques, manuals,
letters, notebooks, procedures, reports, products, processes, services, and
other confidential information and knowledge (collectively the “Confidential
Information”) concerning the Company’s and its affiliates’ and predecessors’
business. The Company agrees to provide on an ongoing basis such Confidential
Information as the Company deems necessary or desirable to aid Executive in the
performance of his duties. Executive understands and acknowledges that such
Confidential Information is confidential, and he agrees not to disclose such
Confidential Information to anyone outside the Company except to the




--------------------------------------------------------------------------------




extent that (i) Executive deems such disclosure or use reasonably necessary or
appropriate in connection with performing his duties on behalf of the Company,
(ii) Executive is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, Executive shall promptly inform the
Company of such event, shall cooperate with the Company, as appropriate, in
attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such court order; (iii) such Confidential
Information becomes generally known to and available for use in the Company’s
industry (the “Fluid-Control Industry”), other than as a result of any action or
inaction by Executive; or (iv) such information has been rightfully received by
a member of the Fluid-Control Industry or has been published in a form generally
available to the Fluid-Control Industry prior to the date Executive proposes to
disclose or use such information. Executive further agrees that he will not
during employment and/or at any time thereafter use such Confidential
Information in competing, directly or indirectly, with the Company. At such time
as Executive shall cease to be employed by the Company, he will immediately turn
over to the Company all Confidential Information, including papers, documents,
writings, electronically stored information, other property, and all copies of
them provided to or created by him during the course of his employment with the
Company. The provisions of this Paragraph 4 shall survive termination of this
Agreement for any reason.
5.Covenant Not to Compete. In consideration of the benefits afforded the
Executive under the terms provided in this Agreement and as a means to aid in
the performance and enforcement of the terms of the provisions of Paragraph 4,
Executive agrees that
(a)during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not, directly or indirectly, as an owner, director,
principal, agent, officer, employee, partner, consultant, servant, or otherwise,
carry on, operate, manage, control, or become involved in any manner with any
business, operation, corporation, partnership, association, agency, or other
person or entity which is engaged in a business that is competitive with any of
the Company or its affiliate’s businesses or products as of the date of
Executive’s termination of employment with the Company, in any area or territory
in which the Company or any affiliate of the Company conducts operations;
provided, however, that the foregoing shall not prohibit Executive from owning
up to one percent (1%) of the outstanding stock of a publicly held company
engaged in the Fluid-Control Industry; and
(b)during the term of Executive’s employment with the Company and for a period
of twelve (12) months thereafter, regardless of the reason for termination of
employment, Executive will not directly or indirectly solicit or induce any
present or future employee of the Company or any affiliate of the Company to
accept employment with Executive or with any business, operation, corporation,
partnership, association; agency, or other person or entity with which Executive
may be associated, and Executive will not employ or cause any business,
operation, corporation, partnership, association, agency, or other person or
entity with which Executive may be associated to employ any present or future
employee of the Company or affiliate of the Company without providing the
Company or the affiliate, as appropriate, with ten (10) days’ prior written
notice of such proposed employment.
Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.
6.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:




--------------------------------------------------------------------------------




If to the Executive:
Rajeev Bhalla
At his home address as shown
in the Company’s personnel records;
If to the Company:
CIRCOR International, Inc.
30 Corporate Drive, Suite 200
Burlington, MA 01803
Attention: Board of Directors of CIRCOR International, Inc.
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
7.Not an Employment Contract. This Agreement is intended only to provide those
benefits for the Executive as set forth in Paragraph 3 in connection with a
Change of Control. As such, this Agreement is not intended to and does not in
any way constitute an employment agreement or other contract which would cause
the employee to be considered anything other than an employee at will or to in
any way be entitled to any specific payments or benefits from the Company in the
event of a termination of employment not subject to Paragraph 3 of this
Agreement.
8.Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the Commonwealth of Massachusetts (without regard to
principles of conflicts of laws).
9.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
invalid portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.
10.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
11.Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding the above,
the Company shall be entitled to seek a restraining order




--------------------------------------------------------------------------------




or injunction in any court of competent jurisdiction to prevent any continuation
of any violation of Paragraph 4 or 5 hereof.
12.Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company and/or any affiliate of the
Company which relate to events or occurrences that transpired while Executive
was employed by the Company; provided, however, that such cooperation shall not
materially and adversely affect Executive or expose Executive to an increased
probability of civil or criminal litigation. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company and/or the Company at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by the Company. The Company shall also provide Executive with
compensation on an hourly basis (to be derived from the sum of his Base
Compensation and Target Bonus Opportunity) for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 12, including, but not limited to, reasonable
attorneys’ fees and costs.
13.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.


14.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.
(b)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
(d)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
(e)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one




--------------------------------------------------------------------------------




taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year. Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
CIRCOR International, Inc.
By:
/s/ Scott A. Buckhout    

Scott A. Buckhout
President & CEO
EXECUTIVE
/s/ Rajeev Bhalla     
Rajeev Bhalla




















